DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
3.	In the amendment filed on 11/12/2021, claims 1, 3, 18, and 19 have been amended. Claim 2 has been cancelled. The currently pending claims considered below are Claims 1 and 3-20.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US Publication 2018/0096006 A1) in view of Booman et al. (US Patent 10,255,234 B2)
As per claim 1, Das teaches A method implemented by one or more computing devices, the method comprising: (see Abstract)
storing data according to a row and column storage structure; (paragraph 0029, 0038, 0069, database can store data according to a columnar storage format and rowstore format)

and obtaining, for a column of the stored data, statistical information of data in the column, (paragraphs 0038, 0049, 0054, generated columnstore indexes contain statistics and metadata of column data for optimization)
Das does not explicitly indicate the statistical information of the data in the column including a maximum value of numbers in the column and a minimum value of numbers in the column.
Booman teaches the statistical information of the data in the column including a maximum value of numbers in the column and a minimum value of numbers in the column. (column 6 lines 31-51, column 9 lines 14-30, map record for table data contains statistical data for table data, including minimum value and maximum value of data elements stored in rows and columns of table data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Das’ method of generating database tuning recommendation based on generated columnstore indexes that includes statistical data with Booman’s ability to store statistical data for tables that includes a minimum value and maximum value of data elements stored in database tables. This gives the user the ability to maintain minimum and maximum values of data stored in columns of database tables as statistical data. The motivation for doing so would be to better search for stored data in databases based on statistical information (column 1 lines 18-31).
As per claim 3, Das teaches the statistical information of the data in the column comprises one or more of: a mapping relationship between null values in the column and row numbers, a number of occurrences of each piece of data in the column, and a number of different pieces of data in the column. (paragraph 0053, 0053, 0093, indexes contain type, frequency, duration information, paragraph 0074, number of distinct values)
As per claim 4, Das teaches performing the index construction on the columns of the stored data to establish the index information comprises: establishing index information of the stored columns by scanning the stored data, the index information of the columns including mapping relationships between data in the columns and row numbers of rows in a table, and the mapping relationships being ordered according to respective data sizes of the columns. (paragraph 0072, estimate index size, paragraph 0078, column size, paragraph 0086, ordering of columns)
As per claim 5, Das teaches establishing the index information of the stored columns comprises: creating index information for the stored columns. (paragraph 0078, columnstore index)
As per claim 6, Das teaches while establishing the index information of the stored columns, the method further comprises: establishing an association relationship between the index information of the stored columns. (paragraph 0069, 0072, columnstore index built on table)
As per claim 7, Das teaches obtaining a query condition; and obtaining a row number set of rows corresponding to stored data satisfying the query condition 
As per claim 8, Das teaches obtaining the row number set of the rows corresponding to the stored data satisfying the query condition according to the index information of the stored columns comprises: determining a corresponding query mode according to statistical information of data in the columns, and obtaining the row number set of the rows corresponding to the stored data satisfying the query condition according to the query mode and the index information of the stored columns. (paragraph 0036, row query)
As per claim 9, Das teaches before obtaining a row number set of rows corresponding to stored data satisfying each individual query condition, the method further comprises: combining a plurality of individual query conditions into a single query condition according to an association relationship between the index information of the stored columns, wherein the index information of the columns includes mapping relationships between the data in the columns and row numbers of stored rows, the mapping relationships being sorted according to respective data sizes of the columns. (paragraph 0047, 0049, 0053, query optimizer generate query execution plan)
As per claim 10, Das teaches combining the plurality of individual query conditions into the single query condition according to the association relationship between the index information of the stored columns comprises: combining a respective result from an obtained row number set of data that satisfies each individual query condition each time according to a combination of the query conditions to obtain a 
As per claim 11, Das teaches the statistical information of the data in the columns includes one or more of: maximum values and minimum values of the data in the columns, mapping relationships between null values in the columns and row numbers, a number of occurrences of each data in the columns and numbers of different data in the columns. (paragraph 0053, 0053, 0093, indexes contain type, frequency, duration information, paragraph 0074, number of distinct values)
As per claim 12, Das teaches the query condition comprises one or more of a null value query, an equivalent query, and a range query. (paragraph 0030, range query)
As per claim 13, Das teaches determining the corresponding query mode according to the statistical information of the data in the columns, and obtaining the row number set of the rows corresponding to the stored data satisfying the query condition according to the query mode and the index information of the stored columns, comprise: when the query condition is a null value query, determining a query mode that uses the mapping relationships between the null values in the columns and the row numbers for performing a search according to the statistical information of the mapping relationships between the null values in the columns and the row numbers; and obtaining the row number set of the rows corresponding to the data satisfying the query condition(s) from a table according to the query mode and the index information of the stored columns. (paragraph 0036, row query, paragraph 0053, 0059, candidate index for query)
As per claim 14, Das teaches determining the corresponding query mode according to the statistical information of the data in the columns, and obtaining the row number set of the rows corresponding to the stored data satisfying the query condition according to the query mode and the index information of the stored columns, comprise: when the query condition is an equivalent query or a range query, obtaining columns to be queried and data to be queried from individual query conditions; determining whether a range between a maximum value and a minimum value of data of a column to be queried in each individual query condition is within a range between a maximum value and a minimum value of data in the statistical information of the column, if being not within the range, returning a null set; and if being within the range, determining the corresponding query mode according to the statistical information of the data in the columns, and obtaining the row number set of the rows corresponding to the stored data satisfying the query condition according to the query mode and the index information of the columns. (paragraph 0030, range query, paragraph 0053, 0059, candidate index for query)
As per claim 15, Das teaches determining the corresponding query mode according to the statistical information of the data in the columns, and obtaining the row number set of the rows corresponding to the stored data satisfying the query condition according to the query mode and the index information of the stored columns, comprise: when the query condition is an equivalent query, obtaining a number of occurrences of data to be queried in a column from the number of occurrences of each data in the statistical information of the columns, and determining whether a percentage of the number of occurrences of the data to be queried with respect to a total number of rows 
As per claim 16, Das teaches determining the corresponding query mode according to the statistical information of the data in the columns, and obtaining the row number set of the rows corresponding to the stored data satisfying the query condition according to the query mode and the index information of the stored columns, comprise: when the query condition is an equivalent query, estimating a number of occurrences of data to be queried in a column according to a number of rows in the column and a number of different data in the statistical information of the columns, and determining whether the estimated number of occurrences of the data to be queried with respect to a total number of rows in the column exceeds a preset percentage threshold; if affirmative, scanning the data in the column to obtain a row number set of data that satisfies the individual query conditions; and if not, searching for the row number set of data that satisfies the individual query conditions from the index of the column. (paragraph 0030, queries scanning table, paragraph 0053, 0059, candidate index for query, paragraph 0098, query results)
As per claim 17, Das teaches determining the corresponding query mode according to the statistical information of the data in the columns, and obtaining the row number set of the rows corresponding to the stored data satisfying the query condition 

As per claim 18, Das teaches A device comprising: (see Abstract)
one or more processors; (Figure 4 reference 410, 450, processors)
one or more computer-readable media storing executable instructions that, when executed by the one or more processors, cause the one or more processor to perform acts comprising: (Figure 4 reference 420, system memory)
storing data according to a row and column storage structure; (paragraph 0029, 0038, 0069, database can store data according to a columnar storage format and rowstore format)
performing index construction on columns of the stored data to establish index information. (paragraphs 0038, 0049, 0054, columnstore indexes are generated for database tuning)

Das does not explicitly indicate the statistical information of the data in the column including a maximum value of numbers in the column and a minimum value of numbers in the column.
Booman teaches the statistical information of the data in the column including a maximum value of numbers in the column and a minimum value of numbers in the column. (column 6 lines 31-51, column 9 lines 14-30, map record for table data contains statistical data for table data, including minimum value and maximum value of data elements stored in rows and columns of table data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Das’ method of generating database tuning recommendation based on generated columnstore indexes that includes statistical data with Booman’s ability to store statistical data for tables that includes a minimum value and maximum value of data elements stored in database tables. This gives the user the ability to maintain minimum and maximum values of data stored in columns of database tables as statistical data. The motivation for doing so would be to better search for stored data in databases based on statistical information (column 1 lines 18-31).

As per claim 19, Das teaches One or more computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: 

performing an index construction on columns of the stored data to establish index information. (paragraphs 0038, 0049, 0054, columnstore indexes are generated for database tuning)
and obtaining, for a column of the stored data, statistical information of data in the column, (paragraphs 0038, 0049, 0054, generated columnstore indexes contain statistics and metadata of column data for optimization)
Das does not explicitly indicate the statistical information of the data in the column including a maximum value of numbers in the column and a minimum value of numbers in the column.
Booman teaches the statistical information of the data in the column including a maximum value of numbers in the column and a minimum value of numbers in the column. (column 6 lines 31-51, column 9 lines 14-30, map record for table data contains statistical data for table data, including minimum value and maximum value of data elements stored in rows and columns of table data).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Das’ method of generating database tuning recommendation based on generated columnstore indexes that includes statistical data with Booman’s ability to store statistical data for tables that includes a minimum value and maximum value of data elements stored in database tables. This gives the user the ability to maintain minimum and maximum values of data stored in columns of database 
As per claim 20, Das teaches obtaining a query condition; and obtaining a row number set of rows corresponding to stored data satisfying the query condition according to the index information of the columns. (paragraph 0030, 0036, receive query specifying data stored in columns and rows)


Response to Arguments
7.	Applicant’s arguments filed on 11/12/2021 with respect to the 35 USC 102 rejection of claims 1 and 3-20 have been considered but are moot in view of new grounds of rejection. Amendments to the claims necessitated new grounds of rejection, based on the newly cited prior art of Booman et al. (US Patent 10,255,234 B2) that teaches the ability to store statistical data for tables that includes a minimum value and maximum value of data elements stored in database tables, which is incorporated into the previously cited prior art of Das that teaches a method of generating database tuning recommendation based on generated columnstore indexes that includes statistical data to teach the limitations of amended independent claims 1, 18, and 19. While independent claims 1, 18, and 19 have been amended to contain elements previously recited in dependent claim 3, the independent claims have been amended to recite “the statistical information of the data in the column including a maximum value of numbers in the column and a minimum value of numbers in the column”, the statistical information now explicitly includes a maximum value of numbers in the column and a comprises one or more of: maximum and minimum values of numbers in the column, a mapping relationship between null values in the column and row numbers, a number of occurrences of each piece of data in the column, and a number of different pieces of data in the column.”. Amending the independent claim so that the statistical information includes a maximum value of numbers in the column and a minimum value of numbers in the column has changed the scope of the invention, as the maximum value and minimum value were previously only one of the elements of the statistical information that was required to be taught, along with mapping relationship between null values in the column and row numbers, a number of occurrences of each piece of data in the column, and a number of different pieces of data in the column, and the scope of the invention changing has necessitated new grounds of rejection, as it relates to the statistical information that was modified. The amendments to the independent claims that have changed the scope of the invention have necessitated new grounds of rejection.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akitomi (US Publication 2016/0173122 A1)
Agrawal (US Patent 8,935,233 B2)
Singhal (US Patent 9,117,030 B2)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168